Justice MEYER
concurring in result.
The majority holds that the testimony of Susan Everett, the victim’s schoolteacher, was impermissible as it improperly referred to specific acts of the victim to establish the victim’s truthfulness in the past to show that she was being truthful about the charges against defendant. I disagree.
The defendant had earlier questioned witnesses about the victim’s level of intelligence, and the jury was aware that the victim had an IQ of 48. The prosecutor asked Susan Everett if she “had an opportunity . . ., during the course of a year, to observe her [the victim] in terms of relating factual happenings to you [Ms. Everett].” Ms. Everett responded:
There have been many times we talk a lot about what we do over the weekends, they relate things to me, and she would come and say things like she had been to church, and in a couple of weeks, she’d come and she would be singing a song I know she had learned in church, so I knew she hadn’t made that up.
*761She might would come [sic] she had been shopping. She’d have on some new clothes so I knew that it was true.
She could go outside, they go outside with my assistant, and she could come in and tell me things that went on and I know that they are true.
In addition, Ms. Everett also noted, when answering that question, that she would always pick the victim to run errands to the library or office because the victim had “always been very reliable.” The prosecutor then asked if the victim ever got “confused, mixed up with errands or messages.” Ms. Everett responded “no.”
I agree with Judge Walker that Susan Everett’s testimony bore more directly on the victim’s ability to communicate, her level of understanding, and her ability to take on responsibility, than on her veracity. State v. Baymon, 108 N.C. App. 476, 485-86, 424 S.E.2d 141, 146-47 (1993). Such testimony was relevant to illustrate the victim’s ability to communicate and function in society in spite of her low IQ and resulting mental handicap, which were repeatedly stressed by the defendant. The child’s capacity to communicate and describe things as they actually happened in her life had been repeatedly attacked by defense counsel. The State should have been allowed to present evidence that, even in light of the victim’s mental handicap, she was able to communicate about things that happened in her life.
I conclude that the testimony was not evidence of specific acts of conduct indicating the victim’s truthfulness and was not in violation of Rule 608(a) or (b) of the North Carolina Rules of Evidence. N.C.G.S. § 8C-1, Rule 608(a), (b) (1992). Therefore, I conclude that the trial court did not err in allowing the testimony into evidence.
However, because I agree that the trial court erred in overruling defendant’s objection to the prosecutor’s comments referring to the fact that defendant did not testify, defendant is entitled to a new trial.